Citation Nr: 1702889	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-04 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for lumbosacral myositis and lumbosacral strain with degenerative disc disease (lumbar spine disability).

2. Entitlement to a compensable rating for corneal abrasions.

3. Entitlement to service connection for an acquired psychiatric disorder, to include panic disorder and anxiety disorder.

4. Entitlement to service connection for a skin disorder, to include pruritus, histiocytoma, tinea pedis, and xerosis.

5. Entitlement to service connection for a stomach disorder.

6. Entitlement to service connection for a disorder of the bilateral lower extremities, to include the bilateral feet.

7. Entitlement to service connection for sleep apnea.
8. Entitlement to service connection for a left shoulder disorder.

9. Entitlement to service connection for a cervical spine disorder.

10. Entitlement to service connection for arthritis of the right knee. 

11. Entitlement to an increased initial rating for asthma, currently rated as noncompensable prior to July 28, 2014, and as 30 percent disabling from that date.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to November 1986 and from February 2003 to July 2004, to include service in the Persian Gulf.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The June 2009 rating decision, in pertinent part, denied entitlement to increased ratings for the lumbar spine and corneal abrasion conditions, and denied entitlement to service connection for panic disorder, asthma, a skin condition, a stomach condition, a bilateral foot condition, sleep apnea, a left shoulder condition, a cervical spine condition, and a right knee condition.  The Veteran subsequently perfected his substantive appeal as to all issues but the asthma claim.  

In the January 2011 rating decision, the RO increased the rating for the lumbar spine disability to 20 percent disabling.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim of entitlement to an increased rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In that rating decision, the RO also granted service connection for asthma; the Veteran subsequently filed a notice of disagreement (NOD) with that rating decision.  The RO did not issue a statement of the case (SOC) in response.  Instead, the RO issued a rating decision in February 2015 increasing the rating to 30 percent disabling.  To date, an SOC has not been issued concerning the asthma claim.    

The Board observes that the RO adjudicated the Veteran's psychiatric claim as 
entitlement to service connection for panic disorder.  However, the medical evidence of record reveals diagnoses of various acquired psychiatric disorders.  The Board has also construed the Veteran's bilateral foot claim to encompass the lower extremity symptoms noted in the evidence of record.  Accordingly, the issues have been amended as reflected on the cover page. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The issues of entitlement to increased ratings for the lumbar spine disability, corneal abrasions, and asthma, and entitlement to service connection for a psychiatric disorder, a skin disorder, a stomach disorder, a bilateral lower extremity disorder, sleep apnea, a left shoulder disorder, and a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right knee arthritis had its initial onset during service or manifested to a compensable degree  within one year of his July 2004 separation from active service. 


CONCLUSION OF LAW

The criteria for establishing service connection for arthritis of the right knee 
have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R.                § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
 
Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.      §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  
As an initial matter, the Board notes that the Veteran was diagnosed by the May 2009 VA examiner with bilateral knee degenerative joint disease.  Although the February 2015 VA examiner did not report a right knee diagnosis, the requirement of a current disability is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, the first criterion for establishing service connection has been met, and the Board will now address whether arthritis of the right knee manifested during service or within the one year period following his separation from service. 

The Veteran's service treatment records do not note complaints of or treatment for a right knee condition.  However, during the May 2009 VA examination the Veteran reported that he had been experiencing constant knee pain since around 2005, and, as previously noted, that VA examiner diagnosed bilateral knee arthritis.  The February 2015 VA examiner opined that given the slow nature of the onset of osteoarthritis, and that the Veteran served on active duty in 2004 with his arthritis present by 2005, it is likely that the arthritis developed during service.

After review of the evidence of record, the Board finds that service connection for arthritis of the right knee is warranted.

The Board finds that the Veteran is competent to report that his right knee pain began in 2005 and continued into the claim period, and finds his report to be credible, in that it was made proximate to the asserted date of onset.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the Board can consider the length of time between the affiants' observations and the date on which the statements were written in determining the probative value of a veteran's lay evidence).  The fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Id.  Any such doubt in this regard is resolved in favor of the Veteran.  

Turning to the medical evidence of record, the Board finds the February 2015 VA examiner's opinion that the Veteran's arthritis of the knees developed in service to be highly probative, as it was provided after examining the Veteran and reviewing the claims file.  The examiner provided a detailed rationale for the conclusion reached which included consideration of the relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Although the examiner's opinion directly addressed the left knee, the condition diagnosed on that examination, its reasoning also applies to the right knee, which was also reported as painful since 2005 and diagnosed as arthritic in 2009.  There is no medical opinion of record to the contrary.

Thus, in light of the positive and negative evidence of record, including the opinion of the February 2015 VA examiner, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's right knee arthritis manifested to a compensable degree during service or within one year of his July 2004 discharge from active service.  Accordingly, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


ORDER

Service connection for arthritis of the right knee is granted.


REMAND

While additional delay is regrettable, the Board finds that further development is necessary prior to appellate review of the remaining issues.

Turning first to the asthma claim, the RO has not issued an SOC in response to the Veteran's NOD.  Thus, the RO must now respond to the Veteran's timely NOD with an SOC addressing the appeal.  See Manlincon v.  West, 12 Vet. App. 238, 240-41 (1999).

Concerning the remaining claims, generally, additional treatment records must be obtained.  In a November 2014 statement, the Veteran reported that there is additional medical evidence at the Rodriguez Medical Clinic at Fort Buchanan, and he requested that such evidence be considered prior to adjudicating his claims.  Moreover, VA treatment records note that he received treatment at the Rodriguez Medical Clinic shortly following his separation from service, but such records have not been requested.  Additionally, a November 2004 post-deployment health assessment indicated that the Veteran was treated at Landstuhl Regional Medical Center in Germany.  Such records should be requested.  The Veteran also submitted private treatment records from Dr. J. Ortiz, with the most recent records dating in 2010; updated records should be requested.  Updated VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Addressing the claim of entitlement to an increased rating for the lumbar spine, a new VA examination is required.  The lumbar spine examinations of record are inadequate because they do not include the range of motion testing results required by the Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  Thus, a new examination should be scheduled, and the examiner should also render a retrospective opinion on the measurements required by Correia.  

Turning to the psychiatric claim, a February 2003 report of medical history filed prior to the Veteran's second period of service contains endorsements of nervous trouble, excessive worry, frequent trouble sleeping, and having been evaluated or treated for a mental condition.  He explained that he suffered anxiety and panic attacks for few years, had trouble sleeping, was counseled by a psychiatric doctor, and suffered from depression years ago.  However, the medical examination report conducted prior to entering his second period of service noted him to be in normal psychiatric condition.  In July 2004, the Veteran reported that he had trouble sleeping since returning from Iraq due to his nervous condition.  In February 2005, the Veteran stated that he has had panic attacks since returning from service; he was diagnosed with panic disorder.  During a November 2014 VA examination, the Veteran was diagnosed with unspecified anxiety disorder.  Although the examiner noted that the Veteran began receiving psychiatric care in 2004, she provided a negative etiology opinion, noting that the Veteran did not have psychiatric complaints during service.  

Given the foregoing, a new VA examination is required.  The examiner should opine as to whether the Veteran clearly and unmistakably had a psychiatric disorder that existed prior to his entry onto active duty, and, if so, whether it was permanently worsened during service.  For any psychiatric disorders which he or she finds did not exist prior to service, the examiner should opine as to whether they are related to service.

Addressing the skin disorder claim, the service treatment records contain a May 1980 report of an intermittent rash and an October 1981 report of an itching sensation over the entire body.  VA treatment records note diagnoses of pruritus, histiocytoma, tinea pedis, and xerosis in 2005.  The Board finds that the threshold of the McLendon standard has been met, and that the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Turning to the stomach disorder claim, the service treatment records contain complaints of diarrhea in August 1983 and abdominal pain producing an impression of gastroenteritis in June 1984.  VA treatment records note a diagnosis of a hiatal hernia.  Therefore, the Board finds that the McLendon standard has been met, and the Veteran should be afforded a VA examination.  

Concerning the bilateral lower extremities claim, during the November 2010 VA examination the Veteran reported a cramp radiating from his right lower back to his right foot and numbness in his bilateral lower extremities which began two years ago.  The examiner found right foot tenderness, and aching and numbness in the bilateral lower extremities.  The examiner reported that these findings could not be attributed to a known clinical diagnosis.  However, the examiner did not provide an opinion as to whether such were representative of an undiagnosed illness related to the Veteran's service in the Persian Gulf.  A new VA examination is warranted to determine such.  Additionally, the January 2011 SOC did not include 38 C.F.R.       § 3.317 pertaining to Persian Gulf claims.  Therefore, should the claims remain denied following development, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) which includes this regulation.

Addressing the sleep apnea claim, the Board notes that in July 2004 the Veteran reported difficulty sleeping since returning from Iraq, and the Veteran was diagnosed with obstructive sleep apnea in October 2008.  Thus, the McLendon standard has been satisfied and a VA examination should be scheduled.

Turning to the left shoulder condition, the Veteran reported left shoulder pain in October 1981, and a May 2009 VA examination diagnosed left shoulder impingement.  A medical opinion was not provided.  Thus, a new VA examination should be scheduled.

Finally, concerning the cervical spine claim, the service treatment records reflect a May 2004 complaint of low back pain while lifting a 250 pound tow bar.  X-rays taken in May 2007 found mild degenerative joint disease at C3-C4 and C5-C6, and the May 2009 VA examiner diagnosed cervical myositis and degenerative disc disease.  The Veteran reported that during his last deployment he injured his neck at the same time that he injured his back.  No medical opinion was provided.  Thus, a new VA examination should be scheduled.  

Accordingly, the case is REMANDED for the following actions:

1. Issue an SOC addressing the Veteran's appeal concerning his claim of entitlement to an increased initial rating for asthma.  Advise the Veteran and his representative of the date on which the time allowed for perfecting a timely substantive appeal expires.  If the Veteran and/or the Veteran's representative perfects the appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the appeal to the Board for the purpose of appellate disposition, if the appeal remains denied.

2. Ask the Veteran to provide completed release forms for Rodriguez Medical Clinic at Ft. Buchanan, Landstuhl Regional Medical Center, and for Dr. J. Ortiz.  After securing the necessary releases, the AOJ should request any relevant records from the Rodriguez Medical Clinic and from Landstuhl Regional Medical Center, as well as treatment records from Dr. J. Ortiz dating since October 2010.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Obtain VA treatment records dating from February 2015 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

4. After the above has been completed to the extent possible, schedule the Veteran for a VA lumbar spine examination to determine the current severity of his lumbosacral myositis and lumbosacral strain with degenerative disc disease.    

The claims file should be made available for review, and the examination report should reflect that such review occurred.

All objective and subjective symptoms should be reported in detail.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  
The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since May 2009) of the lumbar spine in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  

The examiner should describe all symptomatology, including neurological residuals, associated with the Veteran's lumbar spine disability.

Finally, the examiner should provide opinion as to the extent that the Veteran's service-connected lumbar spine disability has impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The examiner's opinion should include an evaluation of the limitations and restrictions imposed by his service-connected lumbar spine disability on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.
A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. Schedule the Veteran for an examination by a psychologist or psychiatrist.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  The examiner should provide the following opinions:

a. At the conclusion of the examination, identify all currently diagnosed mental health disabilities.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from May 2009 onward.  The psychiatric disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

The Board notes that the record shows past diagnoses of panic disorder and anxiety disorder.  All of these disorders should be considered and discussed, in addition to any other disorders that may be found.  If any specific disorder is ruled out, a complete explanation must be provided.  That explanation should include a discussion of all the pertinent evidence of record, to include lay evidence.  So, for example, if the examiner were to find that anxiety disorder is not a current disability, then the explanation should include a discussion of the VA medical records, prior VA examinations, as well as the Veteran's lay statements regarding his condition.  If the examiner determines that any prior diagnosis cannot be validated, she or he should explain why.

b. With respect to each diagnosed psychiatric disability, the examiner should opine as to whether the disability clearly and unmistakably existed prior to his entry onto active duty.  Please explain why or why not.  In doing so, please address the significance of the Veteran's February 2003 report of medical history. 

c. For each disability that clearly and unmistakably existed prior to his entry onto active duty, did the disability undergo a permanent worsening in severity during service (versus a temporary flare-up or exacerbation)?  Please explain why or why not.  In doing so, please address the significance of the Veteran's reports of experiencing trouble sleeping and panic attacks after returning from Iraq.  

d. If it is determined that there was a permanent worsening of a pre-existing psychiatric disability during service, was this permanent worsening clearly and unmistakably the result of the natural progression of the pre-existing disorder?  If the worsening was the result of natural progression, the examiner should explain why the worsening was the result of natural progression rather than the result of activities and/or incidents of active service.  Please explain why or why not.

e. For any pre-existing psychiatric disability that was permanently worsened beyond normal progression (aggravated) during service, please opine whether any other current psychiatric disability is at least as likely as not (50 percent or greater probability) related to that in-service aggravation.  Please explain why or why not.

f. For any current psychiatric disability that did not clearly and unmistakably pre-exist service, is it as least as likely as not that the disability arose during service or is otherwise related to any incident of service?  Please explain why or why not.  

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6. Schedule the Veteran for a skin examination. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and review of the record, the examiner should identify the presence of any skin disabilities present during the course of the claim (since May 2009).

b. For each skin condition present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the May 1980 report of an intermittent rash, and an October 1981 report of an itching sensation over the entire body.  

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

7. Schedule the Veteran for a stomach examination. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and review of the record, the examiner should identify the presence of any stomach disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since May 2009).
b. If any stomach conditions are present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the complaint of diarrhea in August 1983 and complaint of abdominal pain producing an impression of gastroenteritis in June 1984. 

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

8. Schedule the Veteran for a feet examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and review of the record, the examiner should identify the presence of any feet/lower extremities disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since May 2009).

b. For each diagnosed disability of the feet/lower extremities that is present, is it at least as likely as not (50 percent probability or greater) that the disability is causally related to service?  Please explain why or why not.  

c. If there is no diagnosed disability that the Veteran's feet/lower extremity complaints can be attributed to, the examiner should state whether there are objective signs and symptoms of his feet/lower extremity complaints.  The examiner should indicate whether such represent an undiagnosed illness related to the Veteran's service in the Persian Gulf.  

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

9. Schedule the Veteran for a sleep apnea examination. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is causally related to service?  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the Veteran's reports that he has had difficulty sleeping since returning from Iraq in July 2004, and the October 2008 private polysomnogram report diagnosing sleep apnea.
A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

10. Schedule the Veteran for a shoulder examination. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and review of the record, the examiner should identify the presence of any left shoulder disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since May 2009).

b. If any left shoulder conditions are present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the 1981 complaint of left shoulder pain. 

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

11. Schedule the Veteran for a cervical spine examination. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and review of the record, the examiner should identify the presence of any cervical spine disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since May 2009).

b. If any cervical spine conditions are present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not.

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

12. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims for increased ratings for the lumbar spine disability and for corneal abrasions, and the claims for service connection for a psychiatric disorder, a skin disorder, a stomach disorder, a bilateral lower extremity disorder, sleep apnea, a left shoulder disorder, and a cervical spine disorder.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case (SSOC) and be given the opportunity to respond thereto.  If the claims for service connection for bilateral feet conditions remain denied, the SSOC should include the provisions of 38 C.F.R. § 3.317.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


